DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
and/or Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Information Disclosure Statement (IDS)
The information disclosure statements submitted on February 4, 2020, and November 25, 2020, have been considered by the Examiner and made of record in the application file.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 6, 10, 12,  and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Seo, US 10057632 B2, hereinafter “Seo,” in view of KUANG et al., US 20150128194 A1, hereinafter “KUANG.”
	Consider claim 1. Seo discloses:
a method for playing a media file on a display device (see Abstract: An operation method of a portable device, an operation method of a content reproducing device, the portable device, and the content reproducing device are provided...; see also column 23 lines 4-7: According to another exemplary embodiment, the content information 610 may include digital media fingerprints extracted from original content (e.g., audio or video file) by using a fingerprinting algorithm), comprising: 
receiving, by a display device being in a standby mode, a wakeup signal broadcasted from a mobile device through a wireless module of the display device, the display device comprising a memory and a processor in communication with the memory (see column 3 lines 12-18: The controller may be further configured to receive, from the portable device, a third signal including a wake-up command that instructs the content reproducing device in a standby mode switches to a normal mode, and access the content based on the received information about the content, and control reproduction of the accessed content; see figs. 1A, 1B, 4A, and 4B); and
triggering, by the display device according to the wakeup signal, an electrical level change so that the display device is configured to enter into a customized mode where the display device is started but a screen of the display device is not lighted (this is equivalent to standby mode- refer to the present application specification paragraph [0005]), wherein the display device in the customized mode is discoverable by the mobile device so as to associate the display device with the mobile device (see column 33 lines 55-61: If the smart TV 200-1 is in the standby mode, the smart TV 200-1 switches the standby mode to the normal mode in response to the wakeup command received from the smartphone 100-1 and searches for corresponding content by referring to the content information received from the smartphone 100-1 in operation 2450 and accesses and reproduces the corresponding content in operation 2460).
Although Sao clearly discloses wherein a smartphone casts media content to be displayed by a smart TV, he does not refer to that function as a “push.”
KUANG, in related art, discloses receiving, by the display device in the customized mode, a push instruction for playing a media file transmitting from the mobile device, lighting the screen of the display device, and playing the media file according to the push instruction so as to make the display device enter a normal operating mode (see paragraph [0222]: For example, as shown in FIG. 1a, multimedia content, such as movies, music, and pictures, is stored in a mobile phone, a living room has a playback device 1, a bedroom has a playback device 2, and the smart phone is located in the bedroom. The smart phone plays a stored movie, and pushes, by using the Wi-Fi display technology, the movie to the playback device 1 for synchronous playback...).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider KUANG’s teachings in relation to the claimed invention, thus implementing a method and a mobile terminal for switching a playback device, so that a mobile terminal can automatically switch a playback device during a displacement process, so that the playback device is switched automatically instead of manually, thereby improving a speed of switching the playback device, and also saving time for a user, as discussed by KUANG (see paragraph [0006]).
Consider claim 3. Seo in view KUANG teaches claim 1; and Seo further suggests wherein the playing the media file according to the push instruction comprises: acquiring, by the display device according to a media file source address contained in the push instruction, an online media file from a network server corresponding to the media file source address; and playing, by the display device, the online media file (see column  8 lines 25-30: Content may include video, audio, images, games, applications and the like. Content may be received through a terrestrial broadcast signal, an internet protocol TV (IPTV), a video on demand (VOD) signal, a signal received by accessing the Internet such as YouTube, or the like).
Consider claim 4. Seo in view KUANG teaches claim 3; and Seo further suggests starting, by the display device upon entering the customized mode, a monitor service to monitor the push instruction transmitting from the mobile device (see figs. 1A and 1B and column 1 lines 66-67 through column 2 lines 1-17: 8) One or more exemplary embodiments provide an operation method of a portable device, an operation method of a content reproducing device, the portable device, and the content reproducing device, by which a function of continuously reproducing content between a plurality of devices without requiring a complicated procedure is provided. According to an aspect of an embodiment, a portable device includes: a display; a communication interface configured to receive, from a content reproducing device, a signal comprising information about content being reproduced by the content reproducing device and signal intensity information of the signal; and a controller configured to determine a degree of proximity between the portable device and the content reproducing device based on the signal intensity information, and control the display to display a user interface (UI) for inquiring about whether to start continuously reproducing the content by the portable device in response to the degree of proximity satisfying a predefined condition).
Consider claim 6. Seo in view KUANG teaches claim 4; KUANG further suggests determining, by the display device in the customized mode, whether the push instruction transmitting from the mobile device associated with the display device is received or not within a preset duration; and Seo further suggests wherein in response to not receiving the push instruction within the preset duration, making the display device enter the standby mode, and keeping the wireless module on in the standby mode (see column 21 lines 55-67 through column 22 lines 1-24: Classic Bluetooth is a wireless technology standard used to exchange data or a voice within a short distance. This technology is widely used to transmit data, audio, and video between devices, such as a smartphone, a laptop PC, a PC peripheral device, and earphones. However, since this Bluetooth technology consumes a much current, the Bluetooth technology is not suitable for battery-based applications oriented to a long-time operation without exchanging or recharging a battery. BLE technology operates in the same spectrum as the classic Bluetooth technology but uses a different channel from that of the classic Bluetooth technology. Instead of 79 channels having a bandwidth of 1 MHz in the Bluetooth technology, the BLE technology uses 40 channels having a bandwidth of 2 MHz and solves a narrow band interference problem by using a frequency hopping scheme. By using BLE, ultra-low power connectivity and basic data transmission may be performed even for an application which was difficult to perform due to power consumption. BLE may consume power consumption of a very low level, thereby realizing a pure sense of low-power consumption. A device employing the BLE technology consumes low power enough to operate for several months to several years with one normal coin cell battery, and thus, the BLE technology may be effectively used for the content reproducing device 200 to always operate in the standby mode or the normal mode. For example, when the content reproducing device 200 is in the normal mode, the content reproducing device 200 may periodically transmit a signal including information about content being reproduced by the content reproducing device 200. In addition, for example, when the content reproducing device 200 is in the standby mode, the content reproducing device 200 may periodically transmit a signal including information indicating that the content reproducing device 200 is in the standby mode or periodically receive a signal including content information from an external device (e.g., a portable)).
Claim 10 claims the display device that performs the method of claim 1; therefore, similar rejection rationale applies.
Consider claim 12. Seo in view KUANG teaches claim 10; and Seo further suggests starting a monitor service to monitor the push instruction transmitting from the mobile device (see figs. 1A and 1B and column 1 lines 66-67 through column 2 lines 1-17: 8) One or more exemplary embodiments provide an operation method of a portable device, an operation method of a content reproducing device, the portable device, and the content reproducing device, by which a function of continuously reproducing content between a plurality of devices without requiring a complicated procedure is provided. According to an aspect of an embodiment, a portable device includes: a display; a communication interface configured to receive, from a content reproducing device, a signal comprising information about content being reproduced by the content reproducing device and signal intensity information of the signal; and a controller configured to determine a degree of proximity between the portable device and the content reproducing device based on the signal intensity information, and control the display to display a user interface (UI) for inquiring about whether to start continuously reproducing the content by the portable device in response to the degree of proximity satisfying a predefined condition).
Consider claim 14. Seo in view KUANG teaches claim 12; KUANG further suggests wherein, when the processor executes the instructions, the processor is configured to further cause the display device to: during the customized mode, determine whether the push instruction transmitting from the mobile device associated with the display device is received or not within a preset duration; and in response to not receiving the push instruction within the preset duration, make the display device enter the standby mode, and keep the wireless module power on in the standby mode (see column 21 lines 55-67 through column 22 lines 1-24: Classic Bluetooth is a wireless technology standard used to exchange data or a voice within a short distance. This technology is widely used to transmit data, audio, and video between devices, such as a smartphone, a laptop PC, a PC peripheral device, and earphones. However, since this Bluetooth technology consumes a much current, the Bluetooth technology is not suitable for battery-based applications oriented to a long-time operation without exchanging or recharging a battery. BLE technology operates in the same spectrum as the classic Bluetooth technology but uses a different channel from that of the classic Bluetooth technology. Instead of 79 channels having a bandwidth of 1 MHz in the Bluetooth technology, the BLE technology uses 40 channels having a bandwidth of 2 MHz and solves a narrow band interference problem by using a frequency hopping scheme. By using BLE, ultra-low power connectivity and basic data transmission may be performed even for an application which was difficult to perform due to power consumption. BLE may consume power consumption of a very low level, thereby realizing a pure sense of low-power consumption. A device employing the BLE technology consumes low power enough to operate for several months to several years with one normal coin cell battery, and thus, the BLE technology may be effectively used for the content reproducing device 200 to always operate in the standby mode or the normal mode. For example, when the content reproducing device 200 is in the normal mode, the content reproducing device 200 may periodically transmit a signal including information about content being reproduced by the content reproducing device 200. In addition, for example, when the content reproducing device 200 is in the standby mode, the content reproducing device 200 may periodically transmit a signal including information indicating that the content reproducing device 200 is in the standby mode or periodically receive a signal including content information from an external device (e.g., a portable)).
Claims 2, 5, 11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Seo, US 10057632 B2, hereinafter “Seo,” in view of KUANG et al., US 20150128194 A1, hereinafter “KUANG,” as applied to claims 1 and 4, further in view of Nishioka et al., US 8205225 B2, hereinafter “Nishioka.”
	Consider claim 2. Seo in view KUANG teaches claim 1, but is silent regarding  acquiring, by the display device according to a local media file address of the mobile device contained in the push instruction, a local media file from the mobile device; and playing, by the display device, the local media file.
	Nishioka, in related art, suggests acquiring, by the display device according to a local media file address of the mobile device contained in the push instruction, a local media file from the mobile device; and playing, by the display device, the local media file (see column 17 lines 32-40: wherein the audio-visual processing mechanism recognizes the address information associated with the link portion selected in accordance with the operation signal, retrieves the linked multimedia data file designated by the address information, and displays cast information of the corresponding one of the television programs in accordance with the linked multimedia data file which is retrieved).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Nishioka’s teachings in relation to the claimed invention, thus taking advantage of digital transmission technologies to simplify reception of a broadcast media file, as discussed by suggested by Nishioka (see column 1 lines 40-45).
	Consider claim 5. Seo in view KUANG teaches claim 4, but is silent shutting down, by the display device after receiving the push instruction transmitting from the mobile device, the monitor service.
	Nishioka, in related art, suggests shutting down, by the display device after receiving the push instruction transmitting from the mobile device, the monitor service (see column 13 lines 22-27: In step S18, the control microcomputer 34 stops outputting the picture data signal to the audio-visual processing circuit 33 and switches to the ordinary TV operation mode. In this manner, simply pushing the program guide key 41 replaces the program guide mode with the TV operation mode).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Nishioka’s teachings in relation to the claimed invention, thus taking advantage of digital transmission technologies to simplify reception of a broadcast media file, as discussed by suggested by Nishioka (see column 1 lines 40-45).
Consider claim 11. Seo in view KUANG teaches claim 10, but is silent regarding  acquiring, according to a mobile device local media file address contained in the push instruction, a local media file from the mobile device and playing the local media file.
	Nishioka, in related art, suggests acquiring, according to a mobile device local media file address contained in the push instruction, a local media file from the mobile device; and play the local media file (see column 17 lines 32-40: wherein the audio-visual processing mechanism recognizes the address information associated with the link portion selected in accordance with the operation signal, retrieves the linked multimedia data file designated by the address information, and displays cast information of the corresponding one of the television programs in accordance with the linked multimedia data file which is retrieved).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Nishioka’s teachings in relation to the claimed invention, thus taking advantage of digital transmission technologies to simplify reception of a broadcast media file, as discussed by suggested by Nishioka (see column 1 lines 40-45).
Consider claim 13. Seo in view KUANG teaches claim 4, but is silent shutting down the monitor service after receiving the push instruction transmitting from the mobile device.
	Nishioka, in related art, suggests down the monitor service after receiving the push instruction transmitting from the mobile device (see column 13 lines 22-27: In step S18, the control microcomputer 34 stops outputting the picture data signal to the audio-visual processing circuit 33 and switches to the ordinary TV operation mode. In this manner, simply pushing the program guide key 41 replaces the program guide mode with the TV operation mode).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Nishioka’s teachings in relation to the claimed invention, thus taking advantage of digital transmission technologies to simplify reception of a broadcast media file, as discussed by suggested by Nishioka (see column 1 lines 40-45).
Consider claim 15. Seo in view KUANG teaches claim 10, but is silent regarding  acquiring, according to a media file source address contained in the push instruction, an online media file from a network server corresponding to the media file source address; and play the online media file.
	Nishioka, in related art, suggests according to a media file source address contained in the push instruction, an online media file from a network server corresponding to the media file source address; and play the online media file (see column 17 lines 32-40: wherein the audio-visual processing mechanism recognizes the address information associated with the link portion selected in accordance with the operation signal, retrieves the linked multimedia data file designated by the address information, and displays cast information of the corresponding one of the television programs in accordance with the linked multimedia data file which is retrieved).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Nishioka’s teachings in relation to the claimed invention, thus taking advantage of digital transmission technologies to simplify reception of a broadcast media file, as discussed by suggested by Nishioka (see column 1 lines 40-45)
Claims 7, 8, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Seo, US 10057632 B2, hereinafter “Seo,” in view of KUANG et al., US 20150128194 A1, hereinafter “KUANG,” as applied to claims 3 and 15, further in view of BARTON et al., US 20180307460 A1, herein after “BARTON.”
Consider claim 7. Seo in view of KUANG teaches claim 3, but is silent regarding setting, by the display device upon entering the customized mode, the display device in audio mute.
BARTON, in related art, suggests setting, by the display device upon entering the customized mode, the display device in audio mute (see paragraph [0005]: An audio playback system configured to switch between a plurality of audio sources may include a playback device including at least one speaker configured to emit first audio content corresponding to video content at a first media device. The playback device further including a processor configured to receive, from a second media device, an indication of second audio content to be played from the second media device, and instruct the at least one speaker to mute playback of the first audio content and to initiate playback of the second audio content without discontinuing playback of the video content at the first media device).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider BARTON’s teachings in relation to the claimed invention, thus providing means for instructing at least one speaker to mute playing the first media content and to play the second media content without discontinuing video content at the first media device, and instructing at least one speaker to resume play of the first audio content in response to the second media content ending, as discussed by BARTON (see paragraph [0006]).
Consider claim 8. Seo in view of KUANG and BARTON teaches claim 7; and BARTON further suggests cancelling, by the display device after receiving the push instruction, the audio mute (see paragraph [0006]: ...instructing at least one speaker to resume play of the first audio content in response to the second media content ending).
Consider claim 16. Seo in view of KUANG teaches claim 15, but is silent regarding wherein, when the processor executes the instructions, the processor is configured to further cause the display device to: upon entering the customized mode, set the display device in audio mute.
BARTON, in related art, suggests wherein, when the processor executes the instructions, the processor is configured to further cause the display device to: upon entering the customized mode, set the display device in audio mute (see paragraph [0005]: An audio playback system configured to switch between a plurality of audio sources may include a playback device including at least one speaker configured to emit first audio content corresponding to video content at a first media device. The playback device further including a processor configured to receive, from a second media device, an indication of second audio content to be played from the second media device, and instruct the at least one speaker to mute playback of the first audio content and to initiate playback of the second audio content without discontinuing playback of the video content at the first media device).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider BARTON’s teachings in relation to the claimed invention, thus providing means for instructing at least one speaker to mute playing the first media content and to play the second media content without discontinuing video content at the first media device, and instructing at least one speaker to resume play of the first audio content in response to the second media content ending, as discussed by BARTON (see paragraph [0006]).
Consider claim 17. Seo in view of KUANG and BARTON teaches claim 16; and BARTON further suggests wherein, when the processor executes the instructions, the processor is configured to further cause the display device to: cancel the audio mute after receiving the push instruction transmitting from the mobile device (see paragraph [0006]: ...instructing at least one speaker to resume play of the first audio content in response to the second media content ending).
11.	Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Seo, US 10057632 B2, hereinafter “Seo,” in view of KUANG et al., US 20150128194 A1, hereinafter “KUANG,” as applied to claims 3 and 15, further in view of BARTON et al., US 20180307460 A1, herein after “BARTON,” as applied to claims 8 and 9, further in view of YU et al., US 20180007308 A1, hereinafter “YU.”
Consider claim 9. Seo in view KUANG and BARTON teaches claim 8, but is silent regarding boot animation.
YU, in related art, suggests setting, shows that boot animation is a feature of known in the field of television playback tecnologies (see paragraph [0031]: Meanwhile, the first process may be created when the Android OS is being initialized. For example, the first process may be created at any moment during the process of playing the boot animation).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider YU’s teachings in relation to the claimed invention, thus providing means so that users can interact with a TV by pressing keys, which greatly enhances the user's experience, as discussed by YU (see paragraph [0034]).
Consider claim 18. Seo in view KUANG and BARTON teaches claim 17, but is silent regarding boot animation.
YU, in related art, suggests setting, shows that boot animation is a feature of known in the field of television playback tecnologies (see paragraph [0031]: Meanwhile, the first process may be created when the Android OS is being initialized. For example, the first process may be created at any moment during the process of playing the boot animation).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider YU’s teachings in relation to the claimed invention, thus providing means so that users can interact with a TV by pressing keys, which greatly enhances the user's experience, as discussed by YU (see paragraph [0034]).

Pertinent Prior Art
12.	The following references, although not relied upon, are considered to be pertinent prior art since they disclose subject matter related to the invention claimed by the present application, i.e., reverse casting from a first screen device to a second screen device.
US 10687161 B2		US 10664127 B2		US 10575369 B2
US 20190208279 A1	US 20180262793 A1
US 9762842 B2		US 20150312648 A1
Conclusion
Any response to this Office Action should be faxed to (571) 273-  or mailed to:
Commissioner for Patents 
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Amancio González, whose telephone number is (571) 270-1106. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.     
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez, can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/AMANCIO GONZALEZ/
Primary Examiner, Art Unit 2642
June 13, 2022